DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (U.S. Patent Publication No. 2015/0335348 A1). 
Regarding claim 1, Cohen et al. discloses an atherectomy device (300), comprising: an elongate shaft (314/316) having a proximal end region (proximal end region of 314/316) and a distal end region (distal end region of 314/316), the elongate shaft (314/316) including a longitudinal axis (Fig. 35); a strain relief member (310) secured to (Paragraph 0110) the distal end region (distal end region of 314/316) of the elongate shaft (314/316); and a cutting member (348) secured to (Fig. 32,Paragraph 0106) the strain relief member (310) and defining an outer surface (Fig. 32). (Figs. 31-35, Paragraphs 0104-0114). 
Regarding claim 2, Cohen et al. discloses the atherectomy device of claim 1, wherein the elongate shaft (314/316) comprises a drive coil (314/316) having a plurality of coil windings (Fig. 35, Paragraph 0110) extending in a first helical direction (Fig. 35) relative to the longitudinal axis (Fig. 35). (Fig. 35, Paragraph 0110).
Regarding claim 3, Cohen et al. discloses the atherectomy device of claim 2, wherein the strain relief member (310) comprises a tubular (Fig. 35, Paragraph 0111) member (360) welded to (at weld points 371/374/376/377, Paragraph 0110) the drive coil (314/316) via one or more welds (weld points 
Regarding claim 7, Cohen et al. discloses the atherectomy device of claim 1, wherein the elongate shaft (314/316) comprises a stainless steel (Paragraph 0074). (Paragraph 0074).
Regarding claim 8, Cohen et al. discloses the atherectomy device of claim 1, wherein the strain relief member (310) comprises a stainless steel (Paragraph 0107). (Paragraph 0107).
Regarding claim 9, Cohen et al. discloses the atherectomy device of claim 1, wherein the strain relief member (310) comprises a stainless steel (Paragraph 0107). (Paragraph 0107).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Patent Publication No. 2015/0335348 A1) in view of Barry (U.S. Patent No. 6,632,230 B2). 
Regarding claim 10, Cohen et al. discloses the atherectomy device of claim 1, as seen above.
However, Cohen et al. does not disclose further comprising an abrasive material disposed on at least a portion of the outer surface of the cutting member.
Barry discloses a similar device in the same field of endeavor further comprising an abrasive material (58) disposed on at least a portion (42) of the outer surface (outer surface of 42) of the cutting member (28). (Fig. 5, Column 5 Lines 3-19 and Column 6 Lines 13-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Cohen et al. to incorporate the abrasive teachings of Barry. The motivation for the modification would have in order to reduce irritation at the vessel walls. (Barry Column 5 Lines 18-19). 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches an atherectomy medical device that includes the combination of recited limitations in claims 11 and 18. The art alone or in combination did not teach wherein a tubular member welded to the distal end region of the elongate drive coil via one or more helical welds that extend .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE J ULSH/Primary Examiner, Art Unit 3771